 38DECISIONSOF NATIONAL LABOR RELATIONS BOARD3.By,such conduct Respondent has also interferedwith,restrained,and coercedemployees and prospective employees in the exercise of rights guaranteed in Section7 of the Act,and has thus engaged in and is engaging in unfair labor practiceswithin the meaning of Section8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.5.By its conduct found above,Respondent has not failed to bargain in goodfaith with the Union in violation of Section 8 (a) (5) of theAct, nor hasit violatedSection 8(a) (3) or(1) of the Act by failingto reemploy Julian Case andCharles D. McKay,or by requiring written application for employment forms fromstriking employees named above,or bysending to striking employees letters warningthem of replacement,notifying them of actual replacement,or notifying them ofcancellation of insurance benefits after replacement.[Recommendations omitted from publication.]Boyce Wallace and Louise M. Wallace,t/a. Investment BuildingCafeteriaandJoint Executive Board of the Hotel and Restau-rant Employees and Bartenders International Union, AFL-CIO.Case No. 5-CA-1189.March 5, 1958DECISION AND ORDEROn November 6, 1957, Trial Examiner Sidney Lindner issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondents had engaged in and were engaging in certain unfairlabor practices and recommendingthat theycease and desist there-from and take certain affirmative action, asset forth in the copy ofthe Intermediate Report attached hereto.Thereafter, Respondentsfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.'The Board has considered the Inter-mediate Report, the exceptions and brief,2 and the entire record, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.31We have considered the evidence proffered by Respondents concerning the sale of theWallace Restaurant at the same time, approximately,as Investment Cafeteria was pur-chased,which the Trial Examiner refused to admit In evidence.As such evidence, ifadduced, would not warrant any departure from our conclusion that Respondents are suc-cessor employers,we find that the Trial Examiner's exclusion of the evidence was notprejudicial.a Respondents'request to reopen that hearing, to permit the Introduction of evidenceconcerning conduct of the night manager which they allegedly would have adduced in thecertification proceedings If they had been parties,is denied for the reasons stated in theIntermediate Report for the exclusion of such evidence at the hearing.See alsoMillerLumber Company.90 NLRB 1861,1362.Respondents'request for oral argument is deniedas the record and brief adequately present the issues and positions of the parties.BAs indicatedby thefindings of the Trial Examiner,but not expresslyfound,wefind that Respondents purchased Investment Cafeteria with knowledge of the Board'scertification.120 NLRB No. 2. INVESTMENT BUILDING CAFETERIAORDER39Upon the entire record and pursuant to Section 10 (c) of the Na-tional Labor Relations Act, as amended, the National Labor RelationsBoard hereby orders that Respondents Boyce Wallace and Louise M.Wallace, t/a Investment Building Cafeteria, Washington, D. C., theirofficers, agents,successors,and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with Joint Executive Boardof the Hotel and Restaurant Employees and Bartenders InternationalUnion, AFL-CIO, Washington, D. C.,- as the exclusive representativeof all its employees in the appropriate unit, as described in theIntermediate Report.(b) In any like or related manner interfering with, restraining,or coercing their employees in the exercise of the right to self-organization, to form labor organizations, to join or assist JointExecutive Board of the Hotel and Restaurant Employees and Bar-tenders International Union, AFL-CIO, Washington, D. C., or anyother labor organization, to bargain collectively through represent-atives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protectionor to refrain from-any or all such activities except to the extent thatsuch rights may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively concerning wages, hours,and other conditions of employment with Joint Executive Board ofthe Hotel and Restaurant Employees and Bartenders InternationalUnion, AFL-CIO, Washington, D. C., as the exclusiverepresentativeof all employees in the aforementioned appropriate unit, and if anunderstanding is reached, embody such understanding in a signedagreement.(b)Post at theircafeteriainWashington, D. C., copies of thenotice attached to the Intermediate Report marked "Appendix A." 4Copies of said notice, to be furnished by the Regional Director forthe Fifth Region, shall, after being duly signed by the Respondent'sor their representatives, be posted by the Respondents immediatelyupon receipt thereof and be maintained by them for sixty (60) con-secutive days thereafter in conspicuous places, including all places4 This notice is amended by substituting for the words"The Recommendations of aTrial Examiner"the words "A Decision and Order," and substituting for the words "Wewill Not in any manner"the words "We Will Not in any like or related manner " In theevent that this Order is enforced by decree of a United States Court of Appeals, thereshall be substituted for the words"Pursuant to a Decision and Order"the words "Pur-suant to a Decree of the United States Court of Appeals, Enforcing an Order." 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere notices to employees are customarily posted.Reasonable stepsshall be taken by the said Respondents to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and amended charge duly filed by Joint Executive Board of theHotel and Restaurant Employees and Bartenders International Union,AFL-CIO,Washington,D. C., herein called the Union,the General Counsel of the NationalLabor Relations Board by the Regional Director for the Fifth Region(Baltimore,Maryland),issued a complaint dated July 17, 1957,which was amended at thehearing, against Boyce Wallace and Louise M. Wallace, t/a Investment BuildingCafeteria,'herein called Respondents,alleging that Respondents have engaged inunfair labor practices,affecting commerce within the meaning of Section 8 (a) (1)and (5)and Section 2 (6) and(7) of the Labor Management Relations Act, 1947,61 Stat.136, herein called the Act.Copies of the complaint and charges were dulyserved upon Respondents,in response to which Respondents filed an answer denyingthe unfair labor practices alleged.Pursuant to notice a hearing was held on August 20 and 21, 1957,atWashington,D. C., before the duly designated Trial Examiner.All parties were represented atthe hearing and were given full opportunity to examine and cross-examine witnessesand to introduce evidence bearing on the issues; they were also given opportunityfor oral argument at the close of the hearing and to file briefs and proposed findingsand conclusions of law.Briefs have been received from the General Counsel andcounsel for Respondents and have been duly considered.Upon the entire recordin the case and upon observation of the demeanor of witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSRespondents,Boyce Wallace and Louise M. Wallace,have at all times materialherein operated as coowners a restaurant in the District of Columbia under thename of Investment Building Cafeteria.Respondents admit in their answer andI find that they have been engaged in commerce within the meaning of the Act.IT.THE LABOR ORGANIZATION-INVOLVEDJoint Executive Board of the Hotel and Restaurant Employees and BartendersInternationalUnion, AFL-CIO,Washington,D. C., is a labor organization admittingto membership employeesof theRespondents.III.THE UNFAIR LABOR PRACTICESOn April 3, 1957,2Frank B.Mayer,t/a InvestmentCafeteria,the owner andoperator of the restaurantlocated at 1521 K Street, NW., Washington,in theDistrictof Columbia,and the Union entered into a stipulation for certification upon consentelectionwhichwas approvedby theRegional Directorfor theFifthRegion anddocketed under CaseNo. 5-RC-2177.The stipulation,among other things, providedfor an election to be conductedby the Board on April12 among the employees inthe following appropriate collective-bargaining unit:All cafeteriaemployeesat the Company's InvestmentCafeteria,excluding officeclerical employees,managers,guards and supervisory employees as definedin the Act.The tally ofballots cast in the election revealed that of approximately 28 eligiblevoters, 27 voted-20 for theUnion and 7 against the Union.'As corrected at the hearing,on motion of the General Counsel to amend the complaint,which was granted without objection.2 All dates herein are 1957. INVESTMENT BUILDING CAFETERIA41On April 22 the Board, pursuant to Section 9 (a) of the Act, certified the Unionas the exclusive representative of the employees in the above-described appropriateunit for the purposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.By letter to the Union under date April 23, Ringgold Hart, attorney for FrankB.Mayer, t/a Investment Cafeteria, asked that he be contacted to arrange a timesatisfactory to all parties for the purpose of negotiation.He also requested thatthe demands of the Union be submitted to him in advance of the meeting date.On May 7, the Union by its business agent, Oliver Palmer, transmitted to Hart itsproposals for a contract covering the Investment Cafeteria employees, togetherwith the names of its members on the negotiating committee. It asked that it beadvised of the date of the collective-bargaining conference.By letter to the Union dated May 8, Hart acknowledged receipt of the contractproposals.He stated he would promptly confer with Mayer with a view to fixinga date convenient to all for the purpose of negotiations and contact the Unionshortly.On May 23 or 24, Palmer, not yet having heard from Hart, talked with him onthe telephone and was told that the Union would be advised when the collective-bargaining conference was to be held.On May 27, Palmer again talked with Hart and was told that Mayer had soldhis business carried on under the name of Investment Cafeteria to Boyce Wallaceand that the sale took effect May 25.Hart confirmed this conversation by letter.Palmer testified that after having been advised of the sale of the business byMayer, he called the Investment Cafeteria on the telephone that same day and askedto talk with Wallace.Palmer identified himself to Wallace and advised him thatthere was outstanding a Board certification covering the employees of the InvestmentCafeteria and requested a conference to discuss the matter.Wallace told Palmerhe did not have time to discuss the matter at that moment as he was interviewingvarious salesmen.After some further conversation Wallace told Palmer he wouldhave his attorney call the Union.No call was received from Wallace's attorney on May 28.On May 29, Palmer,accompanied by Union President Bea and International Representative Balfouretalked with Wallace at the Investment Cafeteria.Wallace was busy and suggestedthat the union representatives talk with his attorney, John T. Reges.Palmer made several unsuccessful attempts to reach Reges and then turned thematter over to the union attorney, Samuel Levine.Thereafter, a negotiation meetingwas planned for June 7.Reges informed Wallace of the meeting date.On June 6,Reges fold Levine that Wallace was not going to discuss anything with the Unionand on Wallace's instructions he (Reges) was canceling the meeting scheduled forthe next day.No bargaining meeting was ever held between the Union and Wallaceor his attorney.On June 11, the Union called a strike at the Investment Cafeteria and picketingcommenced, participated in by a number of employees in the bargaining unit.Thestrike and picketing were still in progress at the time of the hearing.It is also revealed by the record that the sales contract between the parties isdated May 17, 1957.The bill of sale was executed on June 3, 1957.3The recordfurther reveals that:Mayer operated the cafeteria untilWallace took over onMay 27; there was no closing for alterations or for any other reason; and the nameon the window of the cafeteria remained "Investment Cafeteria."Contentions and ConclusionsIt is the General Counsel's contention raised at the hearing and as set forth in hisbrief, "that Respondents' actions constitute a violation of Section 8 (a) (5) of theAct in that Respondents are successors to Frank B. Mayer, t/a Investment Cafeteriaand bound to recognize the Union under the recent Board certification of that Unionas bargaining agent for the employees of Investment Cafeteria."The Respondents contend that: (1) There has been a substantial change in theoperation, policies, and personnel of the cafeteria and therefore the certification ofthe Union is not applicable to them; (2) the night manager, a supervisory employeeof the predecessor employer, Mayer, improperly threatened the Investment Cafeteriaemployees so that they joined and voted for the Union, thus making the electioninvalid, a defense they were powerless to interpose at the time of the election, notbeing parties to that proceeding; and (3) Respondents should not be bound by the8In both documents the business being sold is referred to as the Investment BuildingCafeteria. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior. 'certification in view of the fact that the present employees gave Wallace apetition indicating their desire not to be represented by the Union.It is well established by opinions of the courts of appeals and by Board decisionsthat where the"employing industry"remains essentially the same after a transfer oflegal ownership the certification continues for its normal operative period .4TheBoard inCruse Motors, supra,stated, "a mere change in ownership of the employ-ment enterprise is not so unusual a circumstance as to affect the certification.Wherethe enterprise remains substantially the same the obligation to bargain of a prioremployer devolves upon his successor in title.A purchaser in such a situation isa successor employer. .The first and perhaps the crucial question for determination in the instant case iswhether the "employing industry"remained essentially the same after the transferof ownership from Mayer to the Wallaces. It is uncontroverted in the record thatMayer operated the Investment Cafeteria until May 27,and that the Wallaces tookover the management and operation of the cafeteria on that day and have continuedto run the same without interruption.In support of their contention that theoperation,policies, and personnel of the cafeteria were substantially changed, Wallacetestified that early in July, he curtailed the hours of operation of the bakeshop andsalad room by operating them only during the morning hours and closing themdown for the remainder of the day.Wallace stated that as a result of this changeand by consolidating the work of some other employees,who he observed did nothave sufficient work to keep them busy,5 he was able to eliminate about eightemployees.He admitted that even with the change in hours of operation of the,bakeshop and salad room and the elimination of a number of employees,the overallnature of Respondents'operation is identical with that of the predecessors,namely,the manner of serving food to the public remained cafeteria style.6Respondentsdid not institute any change in the hours of serving food.A slight change in thehours of preparation of food came about when the bakeshop and salad room wereclosed down afternoons and evenings.Thereisno evidence in the record thatRespondents changed the physical makeup of the cafeteria.With respect to the working force the record reveals that during the weekendingMay 31, the first week after Respondents took over the operation, therewere 29^ employees as compared with 35 in the previous week.Thereafter, thenumber of employees fluctuated from week to week with a high of 39 during theweeks ending June 14 and 28, and a low of 31 at the time of the hearing. Theemployment records further reveal that even with the changes of personnel whichtook place, resulting in the fluctuations in the working force as above noted, theRespondents had on their working force a substantial number of employees who hadworked for Mayer and who were included in the bargaining unit.Thus duringthe week ending May 31,Respondents had in their employ 18 of the original 28employees in the bargaining unit, 16 were on the payroll during the week endingJune 7; 13 during the weeks ending June 14 and 28, and up to the time of thehearing.So far as the changes in personnel are concerned the General Counselnotes in his brief that such changes "normally occur" in this business where person-nel turnover is high.Mayer testified that while operating the cafeteria he ex-perienced a large rate of turnover among the kitchen and bakeshop employees witha smaller rate of turnover among the countergirls.Respondents argue in theirbrief that the changes in personnel came about when they replaced inefficient em-ployees with more efficient ones and by cutting out certain inefficient activities.While I am inclined to accept the testimony of Mayer and the General Counsel'sargument that there is a high rate of personnel turnover in the restaurant business,and that this was the underlying basis for changes in personnel after Respondentstook over the operation,it is of little or no significance here for the reason as notedabove that Respondents had on their working force during the period of their opera-tion a substantial number of employees who had worked for the predecessor and whowere in the original bargaining unit.4 N L R B. v. Lander Shoe Corp.,d/b/a PieceShoe Co,211 F 2d 284 (C. A. 1) ;N. L R B. v Arinato,199 F 2d 800(C. A7) ; N. L. it. B. v.Blair Quarries,Inc,152F. 2d 25(CA. 4) ;CruseMotors.105 NLRB 242;Southerland'sTennessee Company,Inc,102 NLRB1178;Stonewall Cotton Mills,80 NLRB 3255Wallace testifiedthat afteroperating the cafeteria for several days he saw someemplovees sitting around reading newspapers.,Wallace testified that Respondents'plans for the future consisted of adding a cocktaillounge if approval is received from the licensing board and the landlord.At that timeRespondents will operate the cafeteria in the morning and for lunch as they do at present,but the evening meal will be served by waitresses. INVESTMENT BUILDING CAFETERIA43'The Respondents also submit in their brief as further proof that they substantiallychanged the operation and policies of the cafeteria that the name was changedfrom Investment Cafeteria to Investment Building, Cafeteria.While it is true thatboth the sales contract and the bill of sale referred to the business being sold asthe Investment Building Cafeteria,7 only those documents contained a change innameWallace admitted that the name on the window of the cafeteria is "Invest-ment Cafeteria," the same as it was under the previous owner. In fact, Wallacetestified that the first and only notice given the public by way of signs advising thatthe ownership of the cafeteria had changed was shortly after June 11, when theUnion commenced picketing.At that time Respondents put up signs in the cafe-teria telling their "side of the story, that it was a new owner and so forth " Itis interesting to note in this regard that when Wallace was questioned regardinghis occupation he answered "proprietor of Investment Cafeteria."From the above it appears clear, and 1 find, that Respondents took over andcontinued the operation of the Investment Cafeteria as a cafeteria, the "employingindustry," and that Respondents are successor employers to Frank B. Mayer, t/aInvestment Cafeteria,At the hearing Respondents attempted to prove that Myrtle Eckman, nightmanager. for, Mayer, coerced employees into voting for the Union.The TrialExaminer sustained an objection made by the General Counsel to the introduc-tion of this evidence but permitted an offer of proof, which is included in therecord.They argue in their brief that because of supervisory coercion, the elec-tion which resulted in the Union's certification is invalid and that since they werenot parties to the election proceeding they should be permitted to raise the defenseherein.The Board-conducted election among the Investment Cafeteria employeestook place on April 12.Mayer did not see fit to file objections to the conductof the election or conduct affecting the results of the election 8 and in fact aftertheUnion was certified on April 22, immediately contacted it through his at-torney to arrange for a negotiation meeting.Respondents as purchasers from Mayersucceed only to the interest and rights which Mayer had. Since Mayer did notfileobjectionswithin 5 days after the tally of ballots was furnished him, nordid he take any steps at any time prior to the sale of his business to Respondentsvia- the representation proceeding to object to the certification of the Union,9 thenRespondents, as purchasers and successors to Mayer, are in no better position thanhe was and cannot now assert a right which Mayer had but did not see fit to use.Indeed, if Respondents were permitted at this late date to raise objections to theconduct of the election held in April, it would "delay the finality and statutory effectof the election results."SeeN. L. R. B. v. A J. Tower Co ,329 U. S. 324.Moreover, the fact that Respondents were not parties to the representation pro-ceeding is not material, for as the Board stated80 NLRB325: "Where, as here, no essential attribute of the employment relationship hasbeen changed as a result of the transfer, the certification continues with undi-minished vitality to represent the will of the employees with respect to their choiceof a bargaining representative, and the consequent obligation to bargain subsists not-withstanding the change in the* legal ownership of the business enterprise.Noris it material that the successor-owner has not participated in the prior Board pro-ceeding resulting in the certification of the bargaining representative." I do notaccept Respondents' second contentionNor do I find merit in the Respondents' third contention, that they should not bebound by the prior certification because their present employees indicated by way ofa signed petition that they did not desire to be represented by the Union.7Wallace testified that he also requested the license board to issue its newlicense toRespondents d/b/a investment Building Cafeteria.8 See National Labor Relations Board Rules and Regulations,series 6, asamended,Section 102 61, which requires, among other things, the following :Upon the conclusion of the election, the regional director shall cause to be furnishedto the parties a tally of the ballots.Within- 5 days after the tally of ballots hasbeen furnished, any party may file with the regional director four copies of objectionsto the conduct of the election or conduct affecting the results of the election, whichshall contain a short statement of the reasons therefor. Such filing must be timelywhether or not the challenged ballots are sufficient in number to affect the results ofthe election.Copies of such objections shall immediately be served upon each of theother parties by the party filing them, and proof of service shall be madeThe record reveals that Mayer discharged Eckman sometime in May prior to the saleof his business. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDInRay Brooks v.N. L.R. B.,348 U.S. 96, the Supreme Court held that anemployer must,absent unusual circumstances,10honor a Board certification for areasonable period,ordinarily 1 year.During this period any intervening shift inemployee sentiment is not sufficient to justify the employer's refusal to bargain withthe Union.See alsoN.L. R. B. v.Appalachian Electric Power Co.,140 F. 2d 217(C. A. 4).In dealing with the problem of turnover in personnel,the Court of Appeals forthe Seventh CircuitinN. L.R. B. v. Armato,supra,enforced the Board's order tobargain against a successor-company where its work force had increased during thetime it took over the operation,so that at the time of the refusal to bargain it wascomposed of 8 employees who were in the original appropriate bargaining unit and17 newcomers.In its opinion the court stated:"The verynature of a certificationof a union as bargaining agent for a group of employees impels the conclusion thata mere change in employers does not operate to destroy the effectiveness of thecertification.It is an official pronouncement by the Board that a majority of theemployees in a given work unit desire that a particular organization represent themin their dealings with their employer.There is no reason to believe that theemployees will change their attitude merely because the identity of their employerhas changed."Similarly,the Board inSimmons Engineering Co.,65 NLRB 1373,held that asuccessor company violated the Act where it refused to bargain with a certified unioneven though there was a labor turnover in its plant and only 9 or 10 of the votersin the election were still employed,the unit had increased from approximately 17employees to 28,and of the original group of voters remaining in the successor'semploy,5 signed membership cards in a rival union subsequent to the Union'scertification.Based upon all of the foregoing and upon the record as a whole,I find that fromJune 6, 1957,11and at all times thereafter,Respondents refused to bargain with theUnion and thereby interfered with,restrained,and coerced its employees in theexercise of the rights guaranteed by Section 7 of the Act,in violation of Section8 (a) (5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents,set forth in section III,above,occurring in con-nection with the operations of the Respondents set forth in section I, above, have aclose,intimate,and substantial relation to trade,traffic, and commerce among theseveral States and the District of Columbia and within the District of Columbia andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that the Respondents have engaged in unfairlaborpractices, I willrecommend that they cease and desist therefrom and take certain affirmative actionto effectuate the policies of the Act.It has been found that Respondents have refused and are continuing to refuse tobargain collectively with the Union as the exclusive representative of the employeesin an appropriateunit.I thereforeshall recommendthatRespondents,upon request,bargain collectively with the Union as such representative and in the event that anunderstanding is reached,embody such understanding in a signed agreement.In view of the nature of the unfair labor practices committed,the commissionof similar and other unfair labor practices may be anticipated.The remedy shouldbe coextensive with this threat. I shall therefore recommend that Respondents ceaseand desist from in any manner infringing upon the rights of employees guaranteedin Section7 of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Joint Executive Board of the Hotel and Restaurant Employees and BartendersInternational Union,AFL-CIO,Washington,D. C., is a labor organization withinthe meaning of Section2 (5) of the Act.30 The unusual circumstances set forth in the Court's opinion are not present In theinstant case.u This is the first date of Respondents' refusal to meet with the Union after it executedthe bill of sale on June 3, 1957. INVESTMENT BUILDING CAFETERIA452.Boyce Wallace and Louise M. Wallace, t/a Investment Building Cafeteria, areengaged incommerce within themeaningof the Act.3.All cafeteria employees of Respondents employed at the Investment BuildingCafeteria, excluding office clerical employees,managers,guards, and supervisoryemployees as defined in the Act, constitutea unitappropriate for the purposes ofcollectivebargainingwithin themeaningof Section 9 (b) of the Act.4. Joint Executive Board of the Hotel and Restaurant Employees and BartendersInternationalUnion, AFL-CIO, Washington, D. C., was on April 12, 1957, andat all timessince has been, the exclusive representative of all employees in theaforesaid appropriate unit for the purposes of collective bargaining within themeaningof Section 9 (a) of the Act. Respondents Boyce Wallace and Louise M.Wallace, t/a Investment Building Cafeteria, from June 6, 1957, and at all timesthereafter, by refusing to bargain collectively with Joint Executive Board of theHotel and Restaurant Employees and Bartenders International Union, AFL-CIO,Washington, D. C., have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing their employees in the exerciseof their rights guaranteed in Section 7 of the Act, Respondents have engaged inand are engaging in unfair labor practices within themeaningof Section8 (a) (1)of the Act.6.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL bargain collectively, upon request, with Joint Executive Board oftheHotel and Restaurant Employees and Bartenders International Union,AFL-CIO, Washington, D. C., as the exclusive representative of all our em-ployees in the unit described herein with respect to rates of pay, hours ofemployment, or other conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement.The bargainingunit is:All cafeteria employees at our Investment Building Cafeteria, excludingoffice clerical employees, managers, guards, and supervisory employees asdefined in the Act.WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organi-zations, to join or assist the above-named labor organization, or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or refrain from any and all suchactivities, except to the extent such rights may be affected by an agreementrequiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the National Labor Relations Act.All our employees are free to become, remain, or refrain from becoming membersof the above-named Union or any other labor organization except to the extentthat this right may be affected by an agreement in conformity with Section 8 (a)(3) of the Act.BOYCE WALLACE AND LOUISE M. WALLACE,T/A INVESTMENT BUILDING CAFETERIA,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.